DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 53 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim depends from cancelled claim 3.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 50-53, 55 and 61-64 are rejected under 35 U.S.C. 103 as being unpatentable over Terumo (EP 2,772,897) in view of Norikane, and further in view of Kerins and Kuwabara.  Terumo discloses in the Figures and specification an anatomical structure comprising a gelatin hydrogel configured to respond to an application of energy emitted by an electrosurgical tool by at least partially vaporizing, burning and cutting (see e.g. paragraph [0048]).  Terumo further discloses a network of tubular structures at least partially embedded in the anatomical body.  Terumo does not disclose that provision of a connective tissue.  However, this feature is known in the art, as taught for example by Norikane (see e.g. vena cava as disclosed at p. 37, lines 14-16), and would have been obvious to one of ordinary skill in the art for the purpose of providing a more comprehensive anatomical model.  Norikane does not disclose the use of sodium alginate or calcium chloride in forming its connective tissue.  However, each of these elements is known in the art, as shown for example by Kerins (which discloses the use of calcium chloride at paragraph [0062]) and Kuwabara (which discloses the use of sodium alginate at paragraph [0113]).  It would have been obvious to one of ordinary skill in the art to modify the teachings of Terumo as viewed with Norikane by including sodium alginate and calcium chloride in the anatomical model as an obvious substitution of known elements for others to achieve predictable results and .  
With respect to claim 51, Terumo discloses at paragraph [0066] the provision of a reservoir operable to monitor an amount of blood lost during a training session.  With respect to claims 52-53, Terumo further discloses at paragraphs [0059-60] a pump which pumps a fluid in a pulsatile manner from the reservoir through the network of tubular structures.  With respect to claim 55, the use of at least 10% w/v gelatin hydrogel would have been an obvious variant to one of ordinary skill in the art in light of the teachings of Terumo.  With respect to claim 61, Terumo discloses at paragraph [0049] that in one embodiment its anatomical model is a synthetic kidney.    With respect to claims 62-64, Kuwabara discloses at Fig. 1A and paragraph [0038] that its anatomical model comprises a layered construction where top and bottom layers at least partially encapsulate a middle layer.  The specific materials used in each layer would have been obvious variants to one of ordinary skill in the art, in light of the teachings of the prior art references.

Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Terumo in view of Kerins and Kuwabara, and further in view of Shin.  Terumo as viewed in combination with Kerins and Kuwabara discloses or suggests the claim limitations with the exception of the shape of the anatomical structure being based on a computerized .

Claims 56 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Terumo in view of Kerins and Kuwabara, and further in view of Hendrickson.  Terumo as viewed in combination with Kerins and Kuwabara discloses or suggests the limitations of claims 56 and 57 with the exception of the specific anatomical structures being simulated, including a gall bladder and a vena cava.  These features are known in the art, as taught for example by Hendrickson (see paragraphs [0046-50]), and would have been obvious to one of ordinary skill in the art as an obvious substitution of one known element for another to achieve predictable results and for the purpose of providing a more comprehensive anatomical model.  While Hendrickson does not explicitly disclose a synthetic reticulin, adventia or serosa, these features are suggested in the teachings of Hendrickson, which discloses the provision of “associated anatomical structures” in paragraph [0050].

Claims 58 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Terumo in view of Kerins and Kuwabara, and further in view of Battersby.  Terumo as .

Allowable Subject Matter
Claim 60 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 65-68 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT FERNSTROM whose telephone number is (571)272-4422.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KURT FERNSTROM/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        
September 21, 2021